McPakband, J.,
delivered the opinion oí the court:
One question is conclusive of the case. The judgment which is the foundation of the claim of the complainants, was taken by motion. Such judgments must show every fact necessary to give the court jurisdiction, otherwise it is void. The ground of the motion was that the intestate of complainant, A. P. McCarty, was the accommodation in-dorser of J. P. McCarty, the intestate of the defendant, R. Chestnutt, upon a note-set forth in the judgment, and that judgment had been rendered against the complainants as the representatives of A. P. McCarty, upon said note, which they had paid. In such cases the judgment may be taken without notice, if the motion be made within six months after the right to -the motion has accrued, otherwise, notice must be given. Code, secs. 3585-3587 [Shannon’s Code, secs. 5350-5352]. The right to the motion in this case accrued when judgment was taken against the complainants upon the note, or when they paid it.
The judgment, by motion, shows, affirmatively, that it was not taken within six months after the judgment was rendered against complainants, and wffiether it was taken within six months after complainants paid the judgment, is not shown; and as the judgment does not show affirmatively that it was one of the cases in which notice is dispensed with, and it not. appearing that notice was given, the judgment is not valid. The parol proof of the statements of the defendant, E. Chestnutt, in regard to -his willingness to pay the judgment, does not cure the defects. The decree of the chancellor is, on this ground, affirmed with costs, without notice of the others.